              Case 1:18-cv-01940-CCB Document 91 Filed 06/05/20 Page 1 of 2

      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                            (Northern Division)

BLANTON ROBERTS,                          *

                   Plaintiff              *
         v.                                      Civil Action No. 1:18-cv-01940
                                          *
OFFICER MARCUS TAYLOR, et al.                    *

                   Defendants             *


*        *         *       *    *   *     *      *      *      *      *      *        *


              NOTICE OF WITHDRAWAL AND CONTINUATION OF COUNSEL


         TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

         PLEASE TAKE NOTICE that to the extent that Neil E. Duke appeared on pleadings in

this matter, he hereby withdraws his appearance as counsel of record for Defendants Wayne E.

Jenkins and Marcus Taylor.

         PLEASE TAKE FURTHER NOTICE that Thomas H. Barnard, Stuart R. Goldberg, and

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC remain counsel of record for Defendants

Wayne E. Jenkins and Marcus Taylor.

                                          Respectfully submitted,

                                          /s/
                                          Thomas H. Barnard, Fed. Bar No. 27488
                                          tbarnard@bakerdonelson.com
                                          BAKER, DONELSON, BEARMAN,
                                          CALDWELL & BERKOWITZ, P.C.
                                          100 Light Street
                                          Baltimore, MD 21202
                                          Phone: 410-862-1185
                                          Fax: 410-547-0699

                                          Attorneys for Defendants Wayne E. Jenkins
                                          and Marcus Taylor

4849-8404-8063v1
           Case 1:18-cv-01940-CCB Document 91 Filed 06/05/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 5th day of June, 2020, a copy of the foregoing Notice of

Withdrawal and Continuation of Counsel was filed with the United States District Court for the

District of Maryland by electronic filing. All counsel of record are being served by the Court's

electronic filing system.

                                            Respectfully submitted,


                                            /s/
                                            Thomas H. Barnard, Fed. Bar No. 27488




4849-8404-8063v1
